Citation Nr: 1141952	
Decision Date: 11/10/11    Archive Date: 11/21/11

DOCKET NO.  11-14 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received sufficient to reopen a claim for entitlement to service connection for residuals of lumbar disc disease status- post fusion (also referred to as low back disability.)  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shabnam Keyvan



INTRODUCTION

The Veteran served on active duty from October 1944 to August 1946.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the May 2010 rating decision in which the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio denied the Veteran's claim seeking service connection for the low back disability because the additional evidence received was not new and material.  

To establish jurisdiction over this issue, the Board must first consider whether new and material evidence has been received to reopen the claim.  See 38 U.S.C.A. §§ 5108, 7105 (West 2002).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.  As discussed fully under the analysis section, the Board finds that new and material evidence sufficient to reopen the previously denied claim for entitlement to service connection for a low back disability has been received.  Accordingly, the Board is granting this portion of the Veteran's claim.  The underlying de novo claim for service connection for the low back disability is addressed in the REMAND portion of the decision below and is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained.  

2.  An unappealed August 1982 rating decision continued a prior denial of service connection for a low back disability on the basis that the evidence did not show that such condition was incurred in, or aggravated, by military service or had existed continuously since separation.  

3.  The evidence received since the August 1982 rating decision, by itself or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim for service connection for a low back disability and raises a reasonable possibility of substantiating that claim.  


CONCLUSIONS OF LAW

1.  The August 1982 rating decision which confirmed a prior denial of service connection for the low back disability is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.302, 20.1103 (2011).  

2.  The evidence received subsequent to the August 1982 rating decision is new and material, and the claim for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his/her representative, if applicable, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23,353-56 (Apr. 30, 2008).  

Additionally, in Kent v. Nicholson, 20 Vet. App. 1, 10 (2006), the United States Court of Appeals for Veterans Claims (Court) held that VA must notify a claimant of the evidence and information that is necessary to reopen the claim, and VA must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit sought by the claimant.  The duty to notify requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  

Here, however, the Board is reopening the Veteran's claim for service connection for a low back disability.  Therefore, any defect in the notice letter concerning the evidence needed to reopen the claim-or, indeed, any deficiency in VA's compliance with its duty to assist the Veteran-cannot be prejudicial to him because the Board has reopened his claim.  Thus, the Board concludes that the provisions of the VCAA and the current laws and regulations as they pertain to new and material evidence have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

Claim to Reopen 

In the current appeal, the Veteran contends that he injured his back in service and that his current low back disability is related to this in-service occurrence.  He further maintains that he has continued to experience back problems since his discharge from the military.  In this regard, the Board notes that service connection for a low back disability was first denied by the RO in the June 1948 rating decision, and this denial was later confirmed in the August 1982.  [In April 1984, the Veteran attempted to reopen this previously denied issue.  In May 1984 and June 1984 letters, the RO informed the Veteran of the type of evidence necessary to reopen.  However, the Veteran failed to respond.]  Notice of the August 1982 denial was provided to the Veteran, and he did not appeal.  In general, rating decisions that are not timely appealed become final.  See 38 U.S.C. § 7105 (c).  The Veteran, however, now seeks to reopen his claim.  Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim which has been disallowed.  38 U.S.C.A. §5108 (West 2002); 38 C.F.R. § 3.156(a)(2011).  

Where service connection for a disability has been denied in a final rating decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  As noted above, the Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).  

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2011).  
According to the Court, the pertinent VA law requires that, in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  The Board is required to give consideration to all of the evidence received since the June 1984 decision in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

As previously noted herein, the Veteran's claim for a low back disability was last previously considered and denied in the August 1982 rating decision.  The evidence associated with the Veteran's claims file at the time of the August 1982 rating decision includes, but is not limited to, the Veteran's Notice of Separation and service treatment records; a VA Neurosurgical Summary report dated in October 1947; the Veteran's application seeking service-connected compensation for his back disorder, date stamped as having been received in December 1947; his August 1952 application for hospital treatment; the June 1982 and May 1984 petitions seeking to reopen his claim seeking service-connected compensation for his back disorder; a VA Ambulatory report dated in October 1981; treatment records from the Miami Valley Hospital, dated in April 1961; a VA examination reported dated in May 1982; and the Veteran's lay assertions.  

In the August 1982 decision, the RO indicated that the evidence of record did not show that the Veteran had a current back condition that was incurred in, or causally or etiologically related to his military service.  

The October 1947 Neurosurgical Summary report reflects that the Veteran was admitted to the VA hospital with complaints of pain.  During the consultation, the Veteran provided his military history and explained that he experienced "an attack of pain in the right low back and right hip regions" in 1945, while serving in the U.S. Navy.  According to the Veteran, four weeks prior to his admission to the hospital, he experienced a recurrence of pain in his lower back and hip region, and described the pain as "knife-life" whenever he stooped over, coughed, sneezed, twisted his trunk, or walked long distances.  Upon physical examination, the physician observed "no appreciable tilt to the lumbar spine," and noted that the Veteran had full range of motion in his spine, except when bending to the left.  An X-ray of the lumbosacral spine revealed normal spacing and alignment of the vertebrae, and the "articulating surfaces" were described as smooth and even in contour.  Based on the physician's discussion with and evaluation of the Veteran, as well as his review of the X-ray report and progress notes, he diagnosed the Veteran with cicatrix of the right lumbar region due to trauma, and lumbosacral pain due to trauma.  

Private records from the Miami Valley Hospital show that the Veteran was admitted to this hospital in April 1961 with complaints of back pain which had reportedly persisted for a number of years.  During the consultation, the Veteran provided his military history and discussed experiencing recurrent back pain during service.  He further added that he has continued to experience back pain since his separation from service.  Based on his discussion with, and evaluation of the Veteran, the physician diagnosed the Veteran with mechanical low back pain associated with degenerative disc disease, and recommended that he consider undergoing a laminectomy and lumbar spine fusion procedure.  The remainder of the Veteran's hospital records reflects that he did undergo these procedures.  

During the May 1982 VA examination, the Veteran provided his medical history, to include the various operations he underwent for his back condition, and reported that his back condition showed significant improvement after his spinal fusion.  However, according to the Veteran, six months prior to the examination, he began experiencing a recurrence of pain "with paresthesias part way down the thighs occurring at times."  He further complained of pain in his lower back while bending or lifting objects.  Based on his physical evaluation of the Veteran's spine, the examiner diagnosed the Veteran with residuals of lumbar disc disease, status post lumbar fusion.  

The evidence associated with the claims file subsequent to the August 1982 rating decision includes, but is not limited to duplicates of the Veteran's service treatment records, a May 2010 VA treatment report; and the Veteran's own lay assertions.  
In his July 2010 Notice of Disagreement (NOD), the Veteran indicated that his low back disability was incurred in service.  In addition, in a September 2011 statement, the Veteran, through his representative, explained the circumstances surrounding his in-service injury, and discussed the various methods of treatment he received for his back condition both during service and after his separation.  Through the Veteran's assertions, the Board finds that the Veteran, in essence, has indicated that has experienced on-going pain and discomfort in his back since service.  

Given the nature of the Veteran's condition and its observable symptoms, the Board finds that the Veteran is competent to report that he was injured in service and has experienced pain and discomfort in his lower back since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (noting competent lay evidence requires facts perceived through the use of the five senses).  In addition, based on the evidence submitted and lay assertions provided in support of his claim, the Board finds the Veteran credible with respect to his assertions.  

Furthermore, in Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court reaffirmed the notion that a Veteran's lay assertions should not be rejected as not being material solely because he or she is a lay person, or because contemporaneous medical evidence is no longer available to corroborate it.  See Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); See also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).  In essence, the Court held that, in determining whether evidence raises a reasonable possibility of substantiating a claim for purposes of reopening a claim, a Veteran's lay assertions regarding having experienced ongoing symptoms since service can be considered relevant as to the issue of nexus.  See Shade v. Shinseki, 24 Vet. App. 110 (2011).  

With these considerations, the Board has reviewed the record, with particular attention to the additional evidence received since the August 1982 rating decision.  After reviewing the record, the Board finds that the majority of additional evidence received since that final rating decision is new and material within the meaning of 38 C.F.R. § 3.156(a).  The majority of this evidence is certainly new, in that it was not previously of record.  

In particular, the Board finds the Veteran's lay assertions to be new and material evidence within the provisions of 38 C.F.R. §3.156.  Through his contentions, the Veteran has essentially maintained that he injured his back in service and has continued to experience on-going pain in his lower back since this time.  The Veteran's lay assertions, which reflect his contentions that he has continued to experience pain in his lower back since service, were not of record at the time of the August 1982 rating decision.  

The Veteran is competent and credible with respect to these assertions.  His lay assertions relate to an unestablished fact necessary to substantiate the claim.  Thus, the Board finds that new and material evidence has been presented to reopen his previously denied claim for service connection for the low back disability.  This aspect of his appeal is, therefore, granted.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the underlying de novo claim for service connection for this disorder can be addressed.  


ORDER

New and material evidence having been received, the claim of entitlement to service connection for residuals of lumbar disc disease status-post fusion is reopened, and to this extent only, the appeal is granted.  


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  
In the current appeal, the Veteran asserts that his current back condition was incurred in service.  According to the Veteran, he injured his back when he fell down a hatch while serving aboard the 'Do Heney' Tanker ship in 1945.  See statements dated in May 1984 and September 2011.  He states that he received stitches for his head wounds but that no X-rays were performed on his spine at that time.  The Veteran's service treatment records reflect that, at his October 1944 enlistment examination, the evaluation of his spine and extremities was normal, and he did not exhibit any symptoms of pain in his back.  The Veteran's spine and extremities were also shown to be normal at his August 1946 separation examination, and the Veteran was deemed physically qualified for discharge from Naval Service.  However, in the 'history of illness or injury' section, it was noted that the Veteran injured his back in 1941, several years before his enlistment.  While the Veteran asserts that his back injury originated in service, the medical evidence of record, which will be discussed in greater detail below, also reflects his contentions that his back pain began prior to service.  

Every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled in service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  History provided by the Veteran of the pre-service existence of conditions recorded at the time of the entrance examination does not, in itself, constitute a notation of a preexisting condition.  38 C.F.R. §§ 3.304(b)(1); Paulson v. Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1995).  

To rebut the presumption of sound condition under section 1111 of the statute for disorders not noted on the entrance or enlistment examination, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  VAOPGCPREC 3-2003 (July 16, 2003).  

A presumption is an assumption of fact resulting from a rule of law which requires such fact to be assumed from another fact or group of facts found or otherwise established in the action.  Black's Law Dictionary 1067 (5th ed. 1979).  Therefore, where the presumption of sound condition at entrance to service cannot be rebutted, the fact for which the presumption stands - that is, that the Veteran was in sound condition at entry to service as to the disability for which he seeks service connection - must be assumed as a matter of law.  Accordingly, service connection may not be granted on the basis of aggravation of a preexisting disease or injury in such a case.  Rather, where the government fails to rebut the presumption of soundness under section 1111, the Veteran's claim must be considered one for service incurrence or direct service connection.  See Wagner v. Principi, 370 F.3d 1089, 1094, 1096 (Fed. Cir. 2004) (indicating that, in cases where the presumption of soundness cannot be rebutted, the effect is that claims for service connection based on aggravation are converted into claims for service connection based on service incurrence).  

Here, an October 1947 VA Neurosurgical Summary report reflects that the Veteran was admitted to the hospital several days after his discharge from service with complaints of low back pain.  During his consultation, the Veteran provided his military history and explained that he experienced "an attack of pain in the right low back and right hip regions" in 1945 and once again in 1946 while serving in the U.S. Navy.  According to the Veteran, four weeks prior to his admission, he experienced a recurrence of pain on the right side of his lower back and hip region which radiated half way down the posterior aspect of his right thigh.  The Veteran described "knife-like pain" in the above-referenced regions whenever he stooped over, coughed, sneezed, twisted his trunk, or walked long distances.  Upon physical examination, the physician observed "no appreciable tilt to the lumbar spine," and noted that the Veteran had full range of motion except when bending to the left.  An X-ray of the lumbosacral spine revealed normal spacing and alignment of the vertebrae, and the "articulating surfaces" were described as smooth and even in contour.  According to the physician, the lumbosacral articulations and the sacroiliac joints were both shown to be normal.  

An orthopedic consultation was also shown to be negative for any abnormalities, "except for the lumbar strain and hamstring spasm at 45 [degrees] on the right and flattening of the longitudinal arch of the feet."  The impression from the orthopedic consultation was that the Veteran had a probable herniated intervertebral disk.  Based on the physician's discussion with, and evaluation of the Veteran, as well as his review of the X-ray report and progress notes, he diagnosed the Veteran with Cicatrix of the right lumbar region and lumbosacral pain due to trauma.  

In the August 1952 Application for VA Hospital Treatment or Domiciliary Care, a brief historical overview indicates that the Veteran previously received treatment at this healthcare facility for his lumbosacral strain "secondary to an accident during his childhood."  The Veteran described pain in the sacroiliac region which travelled into the thigh, and the treatment provider noted that the Gaenslen and straight leg raising tests revealed pathology in the left sacroiliac area.  

Private hospital records from the Miami Valley Hospital reflect that the Veteran underwent several surgical procedures for his low back condition in April 1961.  In the consultation report, the Veteran provided his medical history and reported that his back problems began during his childhood years after he injured his right lumbar and paraspinous muscles in a bike/automobile accident.  He also discussed his military history, and described experiencing recurrent back pain, "which necessitated utilization of traction with temporary and satisfactory relief", during his years of active service.  The Veteran asserts that he has continued to experience ongoing pain in his back since this time, and he underwent a procedure several years after service wherein one of the discs in his back was removed.  He further states that coughing and sneezing serve to exacerbate his pain significantly, and any motion of his back can give rise to an acute incident.  

According to the physician, the Veteran's medical history along with his reported symptoms "would indicate that he has mechanical back pain with nerve root irritation and irradiation."  Upon physical examination, the examiner observed that the Veteran had two healed surgical scars on his back, and one in particular was for his childhood trauma.  The Veteran demonstrated limited lumbosacral motion with localized lumbosacral tenderness and pain along with some muscle spasms during extreme range of motion.  

The Veteran also underwent X-rays of his lumbar spine, the results of which showed "diminished lumbo-sacral interspace as well as L-4 interspace with some sclerotic changes."  Based on the physician's discussion with, and evaluation of the Veteran, he diagnosed him with mechanical low back pain associated with degenerative disc disease, and recommended an exploratory laminectomy and fusion procedure.  The remaining records from Miami Valley Hospital reflect that the Veteran underwent a laminectomy at the L4-5 disc level as well as a spinal fusion at the L4-5 and S1-2 disc levels.  His pre-operative and post-operative diagnoses were arthritis, neuritis and acute disc.  

The Veteran was afforded a VA examination in May 1982, at which time he presented with complaints of pain in his lower back when bending or lifting objects.  According to the Veteran, his back pain arose in service due to the rigors of physical training, and has continued since his separation from service.  He also described a "paresthetic pain shooting down one or the other leg, part way to the knee."  In addition, the Veteran discussed the various procedures and operations he has undergone in his attempts to treat his back condition and alleviate his back pain.  Based on his physical evaluation of the Veteran's spine, the examiner diagnosed the Veteran with residuals of lumbar disc disease, status post lumbar fusion.  

In the September 2011 statement, the Veteran, through his representative contends that he injured his back in service and his current disability is related to this in-service occurrence.  The Board finds the Veteran competent to report continuing symptoms of pain in his back since service.  In addition, based on the evidence submitted, the Board finds the Veteran credible with respect to his assertions.  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  If the VA undertakes the effort to provide the Veteran with a medical examination, it must ensure that such exam is an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

While the Veteran was afforded a VA examination in May 1982, it does not appear that the examiner provided a medical opinion as to the nature and etiology of the Veteran's back disability.  In addition, the record is unclear as to whether the Veteran had a pre-existing back condition as a result of his childhood accident prior to his enlistment.  While there are no pre-service medical records documenting the Veteran's injury to his spine, the August 1946 Report of Physical Examination indicates that the Veteran injured his back in 1941.  Additionally, private treatment records from the Miami Valley Hospital take note of the surgical scars located on the Veteran's back, and allude to the possibility that one of these scars is related to a procedure the Veteran may have undergone for his childhood injury.  Therefore, the Board finds that a new VA examination, to include a medical opinion, are necessary for determining the nature and etiology of any back condition that may be present.  

As this matter is being remanded for further development, the RO should attempt to obtain any ongoing medical records pertinent to the Veteran's claim.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1. Issue to the Veteran a VCAA notification letter pertaining to the underlying claim for service connection for a low back disability.  

2. Request relevant records pertaining to treatment the Veteran has received for his back from the VA Medical Center in Dayton, Ohio, dating from May 2010 to the present.  All such available documents should be associated with the claims file.  

3. Schedule the Veteran for an appropriate VA examination for the purpose of ascertaining the nature and etiology of any low back disability(ies) that he may have.  The claims file and a copy of this REMAND must be made available to the examiner for review, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests should be performed, and the findings should be reported in detail.  The examiner should specifically take note of August 1946 report of physical examination, indicating that the Veteran injured his back in 1941, as well as the private treatment records from the Miami Valley Hospital, which note that the Veteran's back problems began during his childhood years.  Following a review of the record and an examination of the Veteran, the examiner should provide a response to the following:

a. Specify the nature of any current back disorder and provide diagnoses for all such identified disorders.  

b. Does the Veteran have a low back disability that existed prior to his enlistment in service?

c. If so, did a pre-existing low back disability undergo a permanent increase in severity during the Veteran's active service, and if so, was that permanent increase in severity during service due to the natural progress of the condition?

d. If the VA examiner finds that the Veteran's current low back disability did not exist prior to service, then the examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50 percent probability or greater, that such disability(ies) had its(their) clinical onset in service or is(are) otherwise etiologically related to the Veteran's military service.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

4. After completing the above, and any other development deemed necessary, adjudicate the issue of entitlement to service connection for a low back disability.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


